Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 11, 2016

                                      No. 04-16-00171-CR

                                 Zachary Shawn WHITESIDE,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR2958
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
       The court reporter has filed part of the reporter’s record but has not filed two exhibits.
We order the court reporter, Sachiko Nagao-Trevino, to complete the reporter’s record by filing
the two remaining exhibits by August 16, 2016. Sachiko Nagao-Trevino is further advised that
the court will not grant a further extension of time unless she (1) establishes there are
extraordinary circumstances that prevent her from timely filing the exhibits, (2) advises the court
of what efforts have been expended to prepare the exhibits and the status of completion, and (3)
provides the court reasonable assurance the exhibits will be filed by the requested extended
deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court